Exhibit 10.3 SECURITYAGREEMENT (the "Agreement") Secured Party: TMG HOLDINGS COLORADO, LLC 7598 N. Mesa, Suite 205 El Paso, El Paso County, TX 79912 (hereinafter referred to as "Secured Party") Debtor: VERECLOUD, INC. 6560 S. Greenwood Plaza Blvd., Suite 400 Englewood, Arapahoe County, CO 80111 (hereinafter referred to as "Debtor") 1. For value received, Debtor hereby grants to Secured Party a security interest in the following collateral ("Collateral"), as the term is hereafter defined: All the tangible and intangible assets of Verecloud, Inc., a Nevada corporation, now or hereafter acquired, including but not limited to the: (i) inventory; (ii) fixtures; (iii) equipment; (iv) accounts receivable; (v) intellectual property (including, without limitation, (a) all patents, patent applications, patent disclosures and inventions (whether or not patentable and whether or not reduced to practice), (b) all trademarks, service marks, trade dress, trade names, and corporate names and all the goodwill and quality control standards associated therewith, (c) all registered and unregistered statutory and common law copyrights, (d) all registrations, applications and renewals for any of the foregoing, (e) all trade secrets, confidential information, ideas, formulae, compositions, know-how, manufacturing and production processes and techniques, research and development information, drawings, specifications, designs, plans, improvements, proposals, technical and computer data, financial, business and marketing plans, and customer and supplier lists and related information, (f) all other proprietary rights (including, without limitation, all computer software and documentation and all license agreements and sublicense agreements to and from third parties relating to any of the foregoing), (g) all copies and tangible embodiments of the foregoing in whatever form or medium, (h) all damages and payments for past, present and future infringements of the foregoing, (i) all royalties and income due with respect to the foregoing, and (j) the right to sue and recover for past, present and future infringements of the foregoing), (vi) goodwill; and (vii) value as a going concern. The Collateral, as hereinafter defined, is to be used in business other than farming operations. 2. The property described or referred to in Paragraph 1 above, now owned or hereafter acquired by Debtor, together with the invoices and profits received therefrom, accessions, attachments, additions to, substitutes and replacements for, improvements of such property and all property described above, whether now existing or hereafter made, including the proceeds of all such property described above, and the insurance payable by reason of loss or damage thereto, and all proceeds of any policy of insurance required thereon by Secured Party, including premium refunds, is collectively referred to hereinbefore and hereinafter as the "Collateral." 3. The
